DETAILED ACTION
Status of the Application
This Office Action is the first action on the merits and is a non-final rejection.
Claims 2-13 are pending and are examined herein.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 2-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent Claim 2 recites forming a layer of a first material about a formed wire reinforcing layer, and forming an outer layer of a second material about the layer of the first material. However, nowhere in the disclosure is this method disclosed or suggested. All embodiments disclose an inner layer is first formed or provided before the wire reinforcing layer is formed about the inner layer. This inner layer is absent from the claim. Additionally, all drawings and associated disclosure disclose the presence of an inner layer, which again is absent from the claim. Thus, it would not be reasonably conveyed to one 
Independent Claim 2 further recites the wire reinforcing layer becomes fully embedded in the second material. However, the second material forms the outer layer which is formed about a first layer which is formed about the wire reinforcing layer. Thus, the wire reinforcing layer is necessarily embedded in the layer of the first material, not the outer layer of the second material. Nowhere in the disclosure is a method disclosed or suggested where the wire reinforcing layer is embedded in the outer layer of the second material. Additionally, all drawings and associated disclosure disclose the wire reinforcement is or will be embedded in the first layer not the outer second layer. Thus, it would not be reasonably conveyed to one skilled in the relevant art that the inventor(s) at the time the application was filed, had possession of the claimed invention. Dependent Claims 3-7 are rejected as depending from Claim 2.

Claims 8-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent Claim 8 recites a plait matrix layer including a wire reinforcement fully embedded in a first material; and an outer layer of a second material bonded to the plait matrix layer. However, nowhere in the disclosure is this arrangement disclosed or suggested. All embodiments disclose an inner layer with the wire reinforcing layer disposed thereon. This inner layer is absent from the claim. Additionally, all drawings and associated disclosure disclose the presence of an inner layer, which again is absent from the claim. Thus, it would not be reasonably conveyed to one skilled in the relevant art that the inventor(s) at the time the application was filed, had possession of the claimed invention. Dependent Claims 9-13 are rejected as depending from Claim 8.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent Claim 2 lines 8-9 recite “bonding the second material to the first material such that the wire reinforcing layer becomes fully embedded in the second material”. It is unclear how it is possible for the wire reinforcing layer to become fully embedded in the second material when it is already embedded in the layer of the first material. First, the Applicant defines “fully embedded” in specification paragraph [0044] as without gaps or protrusions of the braided mesh assembly out of the inner or outer surface boundary of the material layer. Because the wire reinforcing layer is already embedded in the layer of the first material, it is not possible for the wire reinforcing layer to be fully embedded in the outer layer. Second, the Applicant describes “reflow bonding” as applying energy and pressure to melt layers (e.g., layer of the first material, outer layer of the second layer) to flow locally and redistribute about the circumference of the catheter shaft assembly and melt together material layers. Because the layer of the first material would have to fully melt into the outer layer of the second material in order for the wire reinforcing layer to become fully embedded in the second material, the two layers would necessarily become indistinguishable, creating a paradox. How can the wire reinforcing layer become fully embedded in the second material when the second material would longer exist? Therefore, the claim is indefinite. Dependent Claims 3-7 are indefinite as depending from an indefinite base claim.

Allowable Subject Matter
Claims 2-13 are allowable over the prior art.
The following is a statement of reasons for the indication of allowable subject matter:
Independent Claim 2 indicates allowable subject matter because the recited claim limitations for forming a layer of a first material about the wire reinforcing layer, and the first material is hyperelastic 
Independent Claim 8 indicates allowable subject matter because the recited claim limitations for a plait matrix layer including a wire reinforcement fully embedded in a first material, and the first material is hyperelastic relative to the second material, when taken with the claim as a whole, as not been shown or reasonably suggested in the prior art, rejections under 35 USC 112(a) notwithstanding. Dependent Claims 9-13 would be allowable as depending from an indicated-allowable base claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence D. Hohenbrink Jr. whose telephone number is 571-270-5549.  The examiner can normally be reached Monday - Friday, 7:00 am to 3:00 pm Eastern Time U.S.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAWRENCE D. HOHENBRINK, JR./Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743